UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6739



VINCENT F. RIVERA,

                                                 Plaintiff - Appellant,

             versus


ALBERTO GONZALEZ, United States Attorney
General of the Judicial Conference of the
United States,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-246-1)


Submitted:    September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent F. Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent F. Rivera appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find

that this appeal is frivolous.    Accordingly, we dismiss the appeal

on the reasoning of the district court.     See Rivera v. Gonzalez,

No. CA-05-246-1 (E.D. Va. May 2, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                 - 2 -